DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 3/8/2022.
Claims 1-20 are pending.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) of record, in view of Skupin et al. (US Patent Pub 2015/0248478), further in view of Chehreghani et al. (US Patent Pub 201/0011091) of record.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) of record, in view of in view of Skupin et al. (US Patent Pub 2015/0248478 )and Chehreghani et al. (US Patent Pub 201/0011091) of record, further in view of Perronnin et al. (US Patent Pub 2011/0040711) of record.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) of record, in view of in view of Skupin et al. (US Patent Pub 2015/0248478) and Chehreghani et al. (US Patent Pub 201/0011091) of record, further in view of Varshney et al. (US Patent Pub 2018/0260750) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller) of record, in view of Skupin et al. (US Patent Pub 2015/02482478) (Skupin), further in view of Chehreghani et al. (US Patent Pub 201/0011091) (Chegreghani) of record.
In regards to claim 1, Beller discloses a system comprising:
a.	a hardware memory for storing instructions (Beller at para. 0045); and
b.	a hardware processor in communication with the memory and configured to execute the instructions (Beller at para. 0037) to:
i.	receive an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)1;
ii.	determine a region of interest within the knowledge graph (Beller at para. 0020-22)2;
	iii.	determine a gap region within the region of interest (Beller at para. 0023)3;
iv.	reconstruct relationships associated with new structured data by finding links of the new structured data to existing structured data in the knowledge graph and updating the original knowledge graph by adding a new structured data generated corresponding to the new node and links in the embedding space.  Beller at para. 0029.4
Beller does not expressly disclose converting the set of structured data of the original knowledge graph to nodes in an embedding space, determine a region of interest within the embedding space, and determining a gap region within the region of interest, reconstructing relationships with the new node in the embedding space by finding links with the new node in the embedding space with existing nodes in the embedding space.  However, as noted above, Beller does disclose determining a region of interest within the knowledge graph and determining a gap region in the region of interest.  
Skupin discloses a system and method for maintaining and using a domain ontology.  Skupin at abstract.  The system stores a body of knowledge (i.e., knowledge base) in a RDF triple store (much like Beller).  Skupin at Fig. 3; paras. 0030, 0039.  Skupin further discloses employing vector space representations of the data stored in the RDF triple store to knowledge entities to each other (i.e., construct relationships between nodes of the embedded vector space).  Skupin at paras. 0090-0098. Skupin further discloses adding new entities to the triplet data store and performing mapping (i.e., constructing relationships) between entities.  Skupin at paras. 0072, 0097-98.  Skupin further discloses using the system to identify gaps in knowledge of a query user.  Skupin at para. 0109.
Beller and Skupin are analogous art because they are both directed to the same field of endeavor of knowledge base improvement and storing structured data in the form of RDF triples.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Beller by adding the features of converting the set of structured data of the original knowledge graph to nodes in an embedding space, determine a region of interest within the embedding space, and determining a gap region within the region of interest, reconstructing relationships with the new node in the embedding space by finding links with the new node in the embedding space with existing nodes in the embedding space, as disclosed by Skupin.
The motivation for doing so would have been to allow performing computations involving the vectors that represent the knowledge entities so that similarities, differences, and other measures can e ascertained.  Skupin at para. 0103.  Since both Beller and Skupin discloses structured data of a knowledge base in the form of RDF triples, one of ordinary skill in the art would have been motivated to convert those RDF triples to vectors in a vector space, as disclosed by Skupin for the benefit for being able to perform computations on them.  Moreover, both Beller and Skupin disclose the need/desire to find knowledge gaps, which would further motivate one of ordinary skill to combine them.
Beller in view of Skupin does not expressly disclose determining a location of a center of the gap region within the region of interest based on locations of existing nodes in the region of interest in the embedding space, creating a center node at the location of the center of the gap region that does not correspond to any previously existing structured data in the knowledge graph.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region in an embedding space.  Note that the combination of Beller in view of Skupin above provides a vector space (i.e., embedding space) in which to perform the identifying of a gap in a region of interest.
Chehreghani discloses a system and method for performing k-nearest neighbor search based on minimax distance measure for efficient classification of an outlier or new data object.  Chehreghani at para. 0011.  Given a new object, the system and method of Chehreghani discloses iteratively calculating the distance from the new object (i.e., create a center node that does not correspond to any previously identified node) to other objects to determine the smallest maximum gap, which is the maximum pairwise distance along the smallest path (i.e., determine a location of a center of the gap region within the region of interest).  Chehreghani at paras. 0035-39.  The new node belongs to a new class (i.e., does not correspond to any previously identified node).  Chehreghani at para. 0035.
Beller, Skupin, and Chehreghani are analogous art because they are both directed toward the same field of endeavor of knowledge graphs and expanding/extending knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Skupin before the effective filing date of the instant application, by adding the features of determining a location of a center of the gap region within the region of interest based on locations of existing nodes in the region of interest in the embedding space, creating a center node at the location of the center of the gap region that does not correspond to any previously existing structured data in the knowledge graph, as disclosed by Chehreghani.  
The motivation for doing so would have been to using this methodology does not require a training phase in advance.  Chehreghani at para. 0105.  As discussed above, Beller in view of Skupin results in a vector space that allows performing computations on the vectors, which is what is modified by Chehreghani.

In regards to claim 2, Beller in view of Skupin and Chehreghani discloses the system of claim 1, wherein to determine the location of the center of the gap region within the region of interest, the processor is configured to execute the instructions to:  determine the center for the gap region as a point at which a distance from the point to a closest surrounding node is as large as possible from amongst surrounding nodes.  Chehreghani at paras. 0037-39.5
In regards to claim 3, Beller in view of Skupin and Chehreghani discloses the system of claim 1, wherein to determine the location of the center of the gap region within the region of interest, the processor is configured to execute the instructions to:  solve a min-max optimization problem to identify a location which maximizes the minimum distance between nodes.  Chehreghani at paras. 0037-39.6
In regards to claim 4, Beller in view of Skupin and Chehreghani discloses the system of claim 1, wherein to determine the location of the center of the gap region within the region of interest, the processor is configured to execute the instructions to iterate steps of:
a.	determining a possible location in the gap region (Beller at para. 0023)7; and
b.	determining a minimum distance between the possible location and each node in the gap region to identify a location which maximizes the minimum distance as the location of the center of the gap region.  Chehreghani at paras. 0037-39, 0047.8
In regards to claim 5, Beller in view of Skupin and Chehreghani discloses the system of claim 1, wherein the processor is further configured to execute the instructions to determine a plurality of gap regions and determine at least one center for each of the plurality of gap regions.  Beller at para. 0029; Chehreghani at paras. 0037-39, 0047.9
In regards to claim 8, Beller in view of Skupin and Chehreghani discloses the system of claim 1, wherein the processor is further configured to execute the instructions to:
a.	receive a user request query (Beller at para. 0021); and
b.	determine the region of interest within the embedding space based on the user request query.  Beller at para. 0021.10

In regards to claim 9, Beller discloses a method comprising:
a.	receiving, by a knowledge graph reception circuitry, an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)11;
b.	determining, by a region identification circuitry, a region of interest (Beller at para. 0020-22)12;
d.	determining, by the region identification circuitry, a gap region within the region of interest (Beller at para. 0023)13;
f.	discovering relationships between a new structured data to existing structured data in the knowledge graph (Beller at para. 0020)14; 
g.	enhancing, by a reconstruction circuitry, the original knowledge graph into an updated knowledge graph by adding a new structured data and the relationships.  Beller at para. 0029.15
Beller does not expressly disclose converting, by a knowledge graph embedding circuitry, the set of structured data of the original knowledge graph to nodes in an embedding space, determining, by a region identification circuitry, a region of interest within the embedding space, determining, by the region identification circuitry, a gap region within the region of interest, and discovering relationships between the new node and the other nodes in the embedding space.  However, as noted above, Beller does disclose determining a region of interest within the knowledge graph and determining a gap region in the region of interest.  
Skupin discloses a system and method for maintaining and using a domain ontology.  Skupin at abstract.  The system stores a body of knowledge (i.e., knowledge base) in a RDF triple store (much like Beller).  Skupin at Fig. 3; paras. 0030, 0039.  Skupin further discloses employing vector space representations of the data stored in the RDF triple store to knowledge entities to each other (i.e., construct relationships between nodes of the embedded vector space).  Skupin at paras. 0090-0098. Skupin further discloses adding new entities to the triplet data store and performing mapping (i.e., discovering relationships) between entities.  Skupin at paras. 0072, 0097-98.  Skupin further discloses using the system to identify gaps in knowledge of a query user.  Skupin at para. 0109.
Beller and Skupin are analogous art because they are both directed to the same field of endeavor of knowledge base improvement and storing structured data in the form of RDF triples.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Beller by adding the features of converting, by a knowledge graph embedding circuitry, the set of structured data of the original knowledge graph to nodes in an embedding space, determining, by a region identification circuitry, a region of interest within the embedding space, determining, by the region identification circuitry, a gap region within the region of interest, and discovering relationships between the new node and the other nodes in the embedding space, as disclosed by Skupin.
The motivation for doing so would have been to allow performing computations involving the vectors that represent the knowledge entities so that similarities, differences, and other measures can e ascertained.  Skupin at para. 0103.  Since both Beller and Skupin discloses structured data of a knowledge base in the form of RDF triples, one of ordinary skill in the art would have been motivated to convert those RDF triples to vectors in a vector space, as disclosed by Skupin for the benefit for being able to perform computations on them.  Moreover, both Beller and Skupin disclose the need/desire to find knowledge gaps, which would further motivate one of ordinary skill to combine them.
Beller in view of Skupin does not expressly disclose determining, by a computation circuitry, a location of a center of the gap region within the region of interest based on locations of existing nodes in the region of interest in the embedding space and creating a center node at the location of the center of the gap region that does not correspond to any previously existing structured data in the knowledge graph.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region in an embedding space.  Note that the combination of Beller in view of Skupin above provides a vector space (i.e., embedding space) in which to perform the identifying of a gap in a region of interest.
Chehreghani discloses a system and method for performing k-nearest neighbor search based on minimax distance measure for efficient classification of an outlier or new data object.  Chehreghani at para. 0011.  Given a new object, the system and method of Chehreghani discloses iteratively calculating the distance from the new object (i.e., create a center node that does not correspond to any previously identified node) to other objects to determine the smallest maximum gap, which is the maximum pairwise distance along the smallest path (i.e., determine a location of a center of the gap region within the region of interest).  Chehreghani at paras. 0035-39.  The new node belongs to a new class (i.e., does not correspond to any previously identified node).  Chehreghani at para. 0035.
Beller, Skupin, and Chehreghani are analogous art because they are both directed toward the same field of endeavor of knowledge graphs and expanding/extending knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Skupin before the effective filing date of the instant application, by adding the features of determining, by a computation circuitry, a location of a center of the gap region within the region of interest based on locations of existing nodes in the region of interest in the embedding space and creating a center node at the location of the center of the gap region that does not correspond to any previously existing structured data in the knowledge graph, as disclosed by Chehreghani.  
The motivation for doing so would have been to using this methodology does not require a training phase in advance.  Chehreghani at para. 0105.  As discussed above, Beller in view of Skupin results in a vector space that allows performing computations on the vectors, which is what is modified by Chehreghani.

Claims 10-13 and 16 are essentially the same as claims 2-5 and 8, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

In regards to claim 17, Beller discloses a product comprising:
a.	a machine-readable medium, other than a transitory signal (Beller at para. 0045); and
b.	instructions stored on the machine-readable medium (Beller at para. 0049), the instructions configured to, when executed, cause processing circuitry to:
i.	receive an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)16;
ii.	determine a region of interest within the knowledge graph (Beller at para. 0020-22)17;
	iv.	determine a gap region within the region of interest (Beller at para. 0023)18;
	vi.	discover relationships between a new structured data and existing structured data in the knowledge graph (Beller at para. 0020)19; 
vii.	reconstruct the new structured data by finding links with existing structured data from the original knowledge graph and updating the original knowledge graph by adding the new structured data and links.  Beller at para. 0029.20
Beller does not expressly disclose converting the set of structured data of the original knowledge graph to nodes in an embedding space, determine a region of interest within the embedding space, and determining a gap region within the region of interest, reconstructing the new node by finding links with existing nodes in the embedding space and adding it and links to the embedding space.  However, as noted above, Beller does disclose determining a region of interest within the knowledge graph and determining a gap region in the region of interest.  
Skupin discloses a system and method for maintaining and using a domain ontology.  Skupin at abstract.  The system stores a body of knowledge (i.e., knowledge base) in a RDF triple store (much like Beller).  Skupin at Fig. 3; paras. 0030, 0039.  Skupin further discloses employing vector space representations of the data stored in the RDF triple store to knowledge entities to each other (i.e., construct relationships between nodes of the embedded vector space).  Skupin at paras. 0090-0098. Skupin further discloses adding new entities to the triplet data store and performing mapping (i.e., adding new structured data corresponding to a new node and mappings (i.e., links)) between entities.  Skupin at paras. 0072, 0097-98.  Skupin further discloses using the system to identify gaps in knowledge of a query user.  Skupin at para. 0109.
Beller and Skupin are analogous art because they are both directed to the same field of endeavor of knowledge base improvement and storing structured data in the form of RDF triples.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Beller by adding the features of converting the set of structured data of the original knowledge graph to nodes in an embedding space, determine a region of interest within the embedding space, and determining a gap region within the region of interest, reconstructing the new node by finding links with existing nodes in the embedding space and adding it and links to the embedding space, as disclosed by Skupin.
The motivation for doing so would have been to allow performing computations involving the vectors that represent the knowledge entities so that similarities, differences, and other measures can e ascertained.  Skupin at para. 0103.  Since both Beller and Skupin discloses structured data of a knowledge base in the form of RDF triples, one of ordinary skill in the art would have been motivated to convert those RDF triples to vectors in a vector space, as disclosed by Skupin for the benefit for being able to perform computations on them.  Moreover, both Beller and Skupin disclose the need/desire to find knowledge gaps, which would further motivate one of ordinary skill to combine them.
Beller in view of Skupin does not expressly disclose determining a location of a center of the gap region within the region of interest based on locations of existing nodes in the region of interest in the embedding space, creating a center node at the location of the center of the gap region that does not correspond to any previously existing structured data in the knowledge graph.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region in an embedding space.  Note that the combination of Beller in view of Skupin above provides a vector space (i.e., embedding space) in which to perform the identifying of a gap in a region of interest.
Chehreghani discloses a system and method for performing k-nearest neighbor search based on minimax distance measure for efficient classification of an outlier or new data object.  Chehreghani at para. 0011.  Given a new object, the system and method of Chehreghani discloses iteratively calculating the distance from the new object (i.e., create a center node that does not correspond to any previously identified node) to other objects to determine the smallest maximum gap, which is the maximum pairwise distance along the smallest path (i.e., determine a location of a center of the gap region within the region of interest).  Chehreghani at paras. 0035-39.  The new node belongs to a new class (i.e., does not correspond to any previously identified node).  Chehreghani at para. 0035.
Beller, Skupin, and Chehreghani are analogous art because they are both directed toward the same field of endeavor of knowledge graphs and expanding/extending knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Skupin before the effective filing date of the instant application, by adding the features of determining a location of a center of the gap region within the region of interest based on locations of existing nodes in the region of interest in the embedding space, creating a center node at the location of the center of the gap region that does not correspond to any previously existing structured data in the knowledge graph, as disclosed by Chehreghani.  
The motivation for doing so would have been to using this methodology does not require a training phase in advance.  Chehreghani at para. 0105.  As discussed above, Beller in view of Skupin results in a vector space that allows performing computations on the vectors, which is what is modified by Chehreghani.

Claims 18-20 are essentially the same as claims 2-4, respectively, in the form of a product.  Therefore, they are rejected for the same reasons.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller) of record, in view of Skupin et al. (US Patent Pub 2015/02482478) (Skupin) and Chehreghani et al. (US Patent Pub 201/0011091) (Chegreghani), further in view of Perronnin et al. (US Patent Pub 2011/0040711) (Perronnin) of record.
In regards to claim 6, Beller in view of Skupin and Chehreghani discloses the system of claim 1, but does not expressly disclose wherein the processor is further configured to execute the instructions to:
a.	receive a padding distance; and
b.	extend the region of interest further out by the padding distance without being extended into another adjacent region of interest.
Perronnin discloses a system and method of comparing vectors (i.e., embeddings) using linear classifiers.  Dot products (i.e., vector distances) are calculated for the embeddings within an original space and optionally, the space may be increased to achieve better accuracy of classification.  Perronnin at para. 0065.  
Beller, Skupin, Chehreghani, and Perronnin are analogous art because they are all directed to the same field of endeavor of embeddings within a space.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Skupin and Chehreghani before the effective filing date of the instant application by adding the features of data padding circuitry configured to receive a padding distance and extend the region of interest further out by the padding distance, as disclosed by Perronnin. 
The motivation for doing so would have been to achieve better accuracy.  Perronnin at para. 0065.    

Claim 14 is essentially the same as claim 6 in the form of a method.  Therefore, it is rejected for the same reasons.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller) of record, in view of Skupin et al. (US Patent Pub 2015/02482478) (Skupin) and Chehreghani et al. (US Patent Pub 201/0011091) (Chegreghani), further in view of Varshney et al. (US Patent Pub 2018/0260750) (Varshney) of record.
In regards to claim 7, Beller in view of Skupin and Chehreghani discloses the system of claim 1, but does not expressly disclose wherein to determine the location of the center of the gap region, the processor is configured to execute the instructions to:  generate the center node to include a new composition including a set of existing ingredients from the original knowledge graph, wherein the new composition comprises a new combination of ingredients that are optimized using a link prediction approach that selects links with highest probabilities.  
Varshney discloses a system and method for association based product design utilizing a structure comprising components (i.e., nodes) and relationships between components (i.e., links).  Vasrhney at para. 0034.  Varshey further discloses designing a new product, such as a recipe where the ingredients or combination of ingredients (i.e., composition) are derived from stored recipes (i.e., existing ingredients from the original knowledge graph).  The new recipe is designed and chosen with optimal combinations to improve efficiency, interestingness and increased confidence and strength (i.e., link prediction approach that selects links with highest probabilities).  Varshney at paras. 0034, 0036, 0041-42.
Beller, Skupin, Chehreghani, and Varshney are analogous art because they are all directed to the same field of endeavor of improving information networks/knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Skupin and Chehreghani before the effective filing date of the instant application by adding the features of wherein the computation circuitry is configured to:  generate the center node to include a new composition including a set of existing ingredients from the original knowledge graph, wherein the new composition comprises a new combination of ingredients that are optimized using a link prediction approach that selects links with highest probabilities, as disclosed by Varshney.
The motivation for doing so would have been to determine optimal conditions and elevate the new product in interestingness, confidence, and other measures.  Varshney at para. 0042.

Claim 15 is essentially the same as claim 7, in the form of a method, and is rejected for the same reasons.

Response to Amendment
Rejection of Claims 1-20 under 35 U.S.C 112(a)
Applicant’s amendment to claims 1-20 is acknowledged.  The rejection to claims 1-20 under 35 U.S.C. 112(a) is withdrawn.      

Response to Arguments
Rejection of claims 1-5, 8-13, and 16-20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-5, 8-13, and 16-20 under 35 U.S.C. 103, have been fully considered but they are not fully persuasive.  
In regards to claim 1, Applicant alleges Beller fails to disclose “any of the claim features related to ‘embedding space’.”  Remarks at 9.  Examiner is persuaded with regards to Beller not expressly disclosing converting the set of structured data to nodes in an embedding space.  For these reasons, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection further rely on Skupin, which discloses taking a knowledge graph, transforming the knowledge graph into structured data, such as RDF triples, and mapping the structured data into a vector space (i.e., embedding space).
In regards to Applicant’s arguments with regards to Chehreghani, Applicant alleges Chehreghani does not create a center node but classifies a given node.  Remarks at 10.  Examiner respectfully disagrees.  Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations form the specification are not read into the claims. MPEP 2111.  
As amended, the limitation recites “create a center node at the location of the center of the gap region that does not correspond to any previously existing structured data in the knowledge graph.”  Chehreghani discloses using a new object (i.e., out of sample) which is an outlier with respect to the dataset.  Chehreghani at para. 0035.  In other words, the new data point does not correspond to previously existing structured data in the knowledge graph, which in this case is the dataset of the vector representation.  Therefore, it does not correspond to existing structured data in the knowledge graph (i.e., the data represented).  The new object is being tested to determine where it should be added.  Chehreghani at para. 0077.  For at least these reasons, contrary to Applicant’s allegation, Chehregani discloses creating a center node that does not correspond to any previously existing structured data in the knowledge graph.
Applicant does not present arguments in regards to any of the remaining claims.  Therefore, they remain rejected under the new grounds of rejection set forth above.
Consequently, the rejection to claims 1-6, 8-13, and 16-20 under 35 U.S.C. 103 is maintained under the new grounds of rejection set forth above necessitated by Applicant’s amendments.

Rejection of claims 6 and 14 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claims 6 and 14 under 35 U.S.C. 103.  Therefore, they remain rejected for at least the same reasons as explained above.

Rejection of claims 7 and 15 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claims 7 and 15 under 35 U.S.C. 103.  Therefore, they remain rejected for at least the same reasons as explained above.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Goranson (US Patent Pub 2014/0156733) discloses a system and method for reasoning with information and utilizes RDF triples to generate a vector space.
Gustafson et al. (US Patent Pub 2018/0129959) discloses a system and method for selecting predictive model parameters an RDF database and determining knowledge gaps.
Eder (US Patent Pub 2016/0196587) discloses a system and method for modeling applied to contextual commerce with the purpose of eliminating knowledge/information gaps.
Marin et al. (US Patent 2018/0197104) discloses a system and method for dynamic knowledge graph for dialog management.
Lancaster (US Patent Pub 2009/0138415) discloses a system and method for automated research to discover new information and information gaps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
    

    
        1 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        2 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        3 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        4 A new entity and its relations with existing nodes are added to the existing knowledge graph.
        5 The method determines the minimax path (i.e., distance), which is the maximum pairwise distance along the path that is smallest (i.e., distance from the point to a closest surrounding node is as large as possible from amongst surrounding nodes).
        6 The method determines the minimax path (i.e., distance), which is the maximum pairwise distance along the path that is smallest (i.e., solves a min-max optimization problem that maximizes the minimum distance between nodes).
        7 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        8 The method determines the minimax path (i.e., distance), which is the maximum pairwise distance along the path that is smallest (i.e., solves a min-max optimization problem that maximizes the minimum distance between nodes).  This method is performed iteratively among the objects of the known data set.  
        9 As discussed with reference to the rejection of other claims, Beller discloses determining gap regions and Chehreghani discloses determining a center of the gap regions.  This process is repeated to identify additional gaps within the knowledge base (i.e., plurality of gap regions) to add entities to the knowledge graph (i.e., at least one center for each of the plurality of gap regions).
        10 Based on a received question (i.e., received user query) a region of the knowledge graph is determined to determine an answer or to determine there is missing information (i.e., a gap region).
        11 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        12 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        13 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        14 New entities or relations are added to the knowledge graph with respect to existing nodes in the graph.  The new entities correspond to missing information.  Therefore, the relationships are considered discovered.
        15 A new entity and its relations with existing nodes are added to the existing knowledge graph.
        16 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        17 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        18 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        19 New entities or relations are added to the knowledge graph with respect to existing nodes in the graph.  The new entities correspond to missing information.  Therefore, the relationships are considered discovered.
        20 A new entity and its relations with existing nodes are added to the existing knowledge graph.